                 Case 6:18-cv-01070-MC          Document 7      Filed 08/10/19        Page 1 of 1




     KYLE SCHUMACHER (BAR #121887)
1    kschumacher@perryshields.com
     PERRY, SHIELDS, CAMPBELL,
2    FLOYD, PLLC
     227 N. Loop 1604 E. Ste. 130
3    San Antonio, TX. 78232
     503-482-8137 ph
4    281-715-3209 fax
5    Attorneys for Plaintiff
     Holli Frederick
6
                                     UNITED STATES DISTRICT COURT
7

8                               DISTRICT OF OREGON – EUGENE DIVISION

9
                                                     CASE NO. 6:18-cv-01070
10
     HOLLI FREDERICK,
11
                               Plaintiff,            NOTICE OF DISMISSAL OF PLAINTIFF’S
12                                                   COMPLAINT FOR DAMAGES:
            v.
13
                                                       1. Violation of the Telephone Consumer
14   CONTINENTAL FINANCE COMPANY,                         Protection Act
     LLC, and DOES 1 through 100 inclusive,
15
                               Defendants.
16

17               COMES NOW Plaintiff Holli Frederick an individual, and hereby requests the Court

18   dismiss this case based upon the following.
                                            NOTICE OF DISMISSAL
19
                 Holli Frederick, the Plaintiff herein, hereby dismisses the Plaintiff’s Complaint for
20
     Damages: Violation of the Telephone Consumer Protection Act, with prejudice, to FRCP
21
     41(a)(1)(A)(i), as there has been no response filed by an interested party, and the parties have
22
     reached an agreement resolving the subject matter.
23

24                                                          PERRY, SHIELDS, CAMPBELL,
25
                                                            FLOYD, PLLC

26   Dated: August 10, 2019                                 /s/ Kyle Schumacher
                                                            Kyle Schumacher
27                                                          Attorneys for Plaintiff
28

                                                       1
